l

:\.0“§; -

 

June 8¢ 2015
The District Clerk of Williamson County
Lisa David
P.O. Box 24
Georgetownq Texas 78627

RE: Ex parte Charles%€hristopher Lancaster
cause no. 95+039:K277A - - " _
Dear Clerk¢

Please find enclosed for filing in the above styled and
numbered cause, the Applicant's Objections to: Trial Court
Findings of Fact and Conclusions of Law. Please bring this to the
attention of the Honorable Stacey Mathews, the Presiding Judge in
the 277th Judicial District Court of williams County¢ Texas.
Please include the enclosed documents with the Record in the
habeas record forwarded to the Court of Criminal Appeals. If the
record has already been forwarded in the instant case, please
forward a supplemental record for consideration in said Honorable
Court. The enclosed objections demonstrate continuing
incarceration on the instant sentence until June 28, 2015. l
though it prudent to alert the Court as to it's erroneous
judgements in the instant case.

Further, would you please bring this to the attention of the
Honorable John C. Prezas, A.D.A;

By copy of this letter I serve a copy to the Texas Court of
Criminal Appeals at Austin, Texas. This to ensure the facts of
the case are heard.

Thank you for your time, .

M RECE|VED |N

 

Charles Cbéi’stopher Lancaster COURT OF CR'M|NALAPPEALS
TDCJ_ID #.1256143
Eastham State Farm JUN 2220E

2665 Prison Road 5 l
Lovelady, Texas 75851 h
‘ Abe\Acosza,clerk

cc/ file

 

-/c'f`iiiialr A;z:a’§]

P.S. Please file mark date stamp the enclosed copy of this letter
and return to me in the S.A.S.E. provided for your convenience.

\DP\~SO!JG‘)G-o '7
CGUS€ NO. 95~039°K277A

Ex parte l § IN THE 277th JunlclA\.
cHARLEs cHRIST¢)PHER LANcAsTER, § - DLSTRICT couRT oF
‘PP“°°'“: § - wlLLIAMsoN couuTY, TExAs

APPLICANT' S OBJECTIONS TO:
TRIAL COURT FINDING OF FACT AND CONCLUSIONS OF LAW

TO THE HONORABLE JUDGE OF SAID COURT:
COHES NOW, Charles Christopher Lancaster, ”Applicant" and

objects to the Trial Court's erroneous finding of fact and
conclusions of law entered on May 22, 2015, in the above-styled
and numbered cause, and would respectfully show this Honorable
Court the following:

I.

This Honorable Court after reviewing the pleadings of the
Applicant, and the State, entered several erroneous Findings of
Fact, and Factual Findings within the Conclusions of Law. These
Findings are not supported by the record in this case, and are
based upon the State's Proposed Findings of Fact and Conclusions
of Law which do not properly 'reflect the factualA and legal
precepts of the instant case.

The Applicant at this time notifies this Honorable Court of
these erroneous Findings contained within it's Order issued on
May 22, 2015, and respectfully request this Honorable Court
reevaluate his pleadings, and reform the Order to speak the truth

in all instances.

II.
ERRONEOUS FINDINGS OF FACT

This Honorable Court entered Nine (9) Findings of Fact under

 

Page l

paragraph'“l!r. FINnINGs oF FAcT". The Applicant demonstrates the
following findings of fact are factually incorrect.
At Finding of Fact 4. the Court found:

4. This Court observes that Applicant's sentence in this
case has since expired.

The Finding of Fact at "4.“ is factually incorrect, as the
following factual events occurred to prevent the sentence from
expiring on December 31, 2014:

On July 5, 2001, the Applicant made parole and was released
from the custody of the Texas Department of Criminal Justice -
Institutional Division (TDCJ~ID). At this point the earning of
time on the instant sentence ceased to accrue. The sentence did
not begin to accrue time again until January 7, 2002, when the
Texas Board of Pardons and Parole issued a "Blue Warrant“ to
revoke said parole. Therefore, the Applicant's sentence was
extended approximately' Five (5) months and twenty three (23)
days.

The Applicant has made a request to the TDCJ-ID's Official
responsible for said information, and discovered that the Maximum
expiration date in the instant case is in actuality June 231
2015. Thus, the Court‘s finding on May 22, 2015, is incorrect-
Less there be any doubt as to this factual issue, the Applicant
has attached an Original Inmate Request Form (1-60) to the
Application at Exhibit - Al, demonstrating the official
expiration date as of record with TDCJ-ID.

Next, at Finding of Fact 5. the Court found:

5. Applicant does not plead nor prove any confinement
resulting from his conviction.

Page 2

The Finding of Fact at "5.," is incorrect as, it is not
necessary for the Applicant to plead or prove confinement on an
active case. As demonstrated above concerning finding "4." the
maximum expiration date of the instant sentence is June 23, 2015.
At the time of signing of the instant Finding of Fact and
Conclusions of Law by the Court on May 22, 2015, there was an
entire month remaining on the sentence and five months remaining
upon the filing of the Application for Writ of Habeas Corpus on
February 25, 2015. Therefore, factually the Applicant on February
25, 2015, was still under judgement and the instant case are
subject to jurisdiction under Texas Code of Criminal Procedure
art. ll.07 § 3.

But, less there be any doubt, on or about May 23, 2003, the
Applicant received an order in cause no. 02-275-K277, to run the
case "CONSECUTIVELY [stacked] to cause no. 95-039-K277 and
95-040-K277, the defendant’s parole revocation cases." (See,
Exhibit - Bl) As such, cause no. 02-275-K277 has not earned a
single day credit since May 23, 2003, and had only accrued 509
days prior to the judgement. Thereby, directly demonstrating
continuing confinement as a result of the instant conviction. As
minus the instant case, the Applicant would have all but
completed cause no. 02-275-K277. However, the stacked sentence
has prevented the Applicant from earning time in cause ~no.
02-275-K277, as`a direct result of the instant cases. v

Next, the Finding of Fact at 8. the Court found:

8. There is no evidence before this Court that the State in

this case at any point failed to disclose any evidence to
Applicant, or that the State was previously aware of the

claims only now presented by Applicant.

Page 3

The Finding of Fact at “8.“ is in direct contention with the
affidavits filed by the victim in the instant case. The Applicant
directs the Court to the multiple affidavit's -- four in each
case -- demonstrating the knowledge of the prosecution in the
instant cases concerning the actual innocence of the Applicant.
Therefore, there can be no doubt that this Finding of Facts is
erroneous, as the Court has sufficient evidence in the instant
case demonstrating Applicant's actual innocence of the crime
alleged in the indictments.

Next, at Finding of Fact 9. the Court found:

9. Applicant is currently incarcerated in TDCJ under a life
sentence, as a result of one of his five felony
convictions subsequent to his plea in this case.

The Finding of Eact at “9." is incorrect in it's factual
recitation concerning the alleged "five felony convictions
subsequent to his plea in this case." It is true, the Applicant
is currently incarcerated in TDCJ under a life sentence, however,
this is not as a result of this felony conviction, nor is the
life sentence challenged within this claim. Further, one of the
five subsequent convictions, is in actuality prior to the instant
cases.

In cause no. 7730, from the let Judicial District Court of
Bastrop County, Texas, the Applicant was sentenced to nine (9)
years in TDCJ-ID. Although the judgement in cause no. 7730 was
signed on May 30, 1995, -- a mere 81 days after the plea in the
instant cases -- the Applicant was given credit for 334 days
served in the case, and only 103 days in the instant case. cf.
Finding of Fact at 3. As a result, cause No. 7l30 -- committed on
or about January 30, l992 -- is in actuality a prior conviction

Page 4

to the instant case, not a subsequent conviction as it predates

the instant cases by 231 days. (cf. Finding of fact at 3.:
Exhibit - Cl) This issue will be further discussed below' at

Conclusions of Law no. 26. incorporated by reference herein.
III.

§BRO!§OUS FIBQLNG'OF FACT QONTAl!§D WITHIN
CONCLUSIONS OF LAW `

The Court has made several Findings of Fact within the
Conclusions of Law portion of the Order in the instant cases.
Beginning at, Conclusions of Law 14. the Court found:

14. While Applicant claims that he could not have filed this
Application previously because the victim resided in
Arizona until just recently, it is clear from the face
of the submitted affidavits that the notary public which
witnessed them was from Maricopa County, Arizona.
Clearly, Applicant could have contacted the victims and
obtained the affidavits at any time iJ\ the last two
decades.

This is a bare assertion unsupported by the factual record,
and a mere bare assertion of the Court. The Applicant plainly
stated within his Application:

“It is further noted that the Applicant was unable to obtain
the Sworn Affidavit in this case until January 20, 2015, as
the alleged victim was in Arizona. However, the alleged
victim is residing in Texas, in Willianson County, and is
available for any evidentiary hearing required in this
case,_should it be deemed necessary." Id. at Ground One
(emphasis added)

The denotative substance of the Applicant's statements are
clear; the 4alleged victim was in Arizona, hence the Maricopa
County, Arizona, notary public witness. The Applicant never
stated that the alleged victim ever lived in Arizona, nor that
she in some way had moved back to Texas. The victim in the

instant case has since executed two sworn affidavits in Texas¢ at

Page 5

the Williamson County Courthouse itself, thereby, excluding any
doubts as to the authenticity of the Sworn Affidavits.

However, there is one glaringly clear problem with the
Conclusion of Law Finding of Fact at 14., that is the statement:
“Clearly, Applicant could have contacted the victims and obtained
the affidavits at any time in the last two decades." Id. This is
a violation of TDCJ-ID Administrative Directive 04.82, which
prohibits contact with a victim or a victim's family without
consent of TDCJ's Victim_Services Division. Further, as proposed
by the Court such contact by the Applicant would be a Felony of
the Third Degree. Tex.Pen. Code § 38.lll(d); Furthermore, this
would include “either directly or through a third party, a victim
of the offense or a member of the victim's family..." Id. See
also, Tex.Gov't Code § 498.0042. Had the Applicant contacted the
victim in the instant case any time within the past two decades,
he would have been subject to a Third Degree Felony with a two to
,ten (2 - lO) year penalty, however, this would have been subject
to enhancement rules under Tex.Pen. Code § 12.42, and as the
indictment already contained a single enhancement paragraph,
would have accrued a second paragraph, placing the Applicant at
jeopardy of another life sentence.

No Court should require an Applicant to provide evidence
from a source which requires him to face significant further
penalties to obtain. Therefore, the reasoning of the Court is
flawed, and clearly the Applicant could not have contacted the

victims and obtained the affidavits at any time in the last two

Page 6

decades, without facing possible punitive measures, including
loss of all good time accrued, and enhanced felony charges in the
instant case.

Next, at Conclusions of Law 15. & 16. the Court found:

15. Specifically Applicant has proved no reason why he only
now has filed an affidavit from his own mother alleging
that the value of the property was different than
reported at the time.

16. This Court concludes that the Applicant has not provided
any real reasons for the significant delay in presenting
this application.

For the reasons outlined supra, atl 14. the Applicant
demonstrated plainly the reasons for the delay. As the Applicant
cannot force a victim to contact him, nor execute an affidavit,
which in fact demonstrates one of two things. l) That the value
of the property was in actuality $400.00, and not $3,000.00 as
alleged in the State's Reply, as the State combined the value of
four (4) separate cases to arrive at that amount; and/or 2) the
victim has recanted the original report to reflect a true
statement as to value. Either of these reasons standing alone or
together are adequate to warrant relief. The laws of the State of
Texas, and implemented Rules of TDCJ-ID, shown above provide
adequate preventative measures implemented by the State itself to
discourage contact by the Applicant of his victims. (See, 14.
supra, incorporated by reference herein.) The Court's Finding of
Fact under Conclusions of Law 15. & 16. are in direct conflict
with the facts of the case, and the laws of the State of Texas,

and rules and regulations of TDCJ-ID at AD-04¢82.

Page 7

Next¢ at Conclusion of Law 17., 18., & 19. the Court found:

17. Applicant's twenty year delay in filing this application
significantly prejudiced the State to meaningfully
respond to the factual basis claimed.

18. Even though thel State need not show a particularized
prejudice, it is prejudiced by faded memories of law
enforcement and the victims, by the diminished
availability of witnesses, and by the lack of physical
evidence from twenty years ago.

19. Therefore, this application for writ of habeas corpus is
barred by the equitable doctrine of laches.

These three Factual Findings contained within the
Conclusions of Law portion of the Order in the instant case all
revolve around a single precept: That the State claims prejudice
as a result of the delay in filing. However, this is far from the
truth.

First, the State offers no legitimate reason for any alleged
prejudice. The State claimed within it's reply in the companion
case at 95-039-K277, that: "However, the State anticipates
affidavits or other evidence will show that when law enforcement
responded..." (95-O40-K277A, Reply of State, attached to Amended
Application, filed May 18, 2015, with the clerk.) Thusv the State
has the police reports, and officers in the instant case
available, and no prejudice is shown. Next, the victim in the
instant case is quite adamant about the innocence of the
Applicant, and executed four (4) sworn affidavits, and displayed
an increasing willingness to testify on his behalf. Thus¢ there
can be no prejudice as to memories, or availability in either
case. As far as lack of physical evidence, the State has all the
police reports, witness statements, and pawn receipts available

Page 8

 

to demonstrate it's case. However, quite simply, the State after
review was unable to prove up it's points of contention, and made
no attempt to do so once it realized the Applicant’s grounds were
valid.

Thus, as the Order of the Court on these three contentions
centers around the State's contentions, which are» unproven and
unfounded, the issues are moot.

Therefore, in the instant case, the application for writ of
habeas corpus is not barred by the equitable doctrine of laches¢
as all the evidence available in 1995, is readily available-

Next, under (confinement) Conclusions of Law 20., 24., 25-,
26. & 27. the Court found:

20. Even if not barred by Laches, Applicant has failed to
prove that he is suffering any confinement resulting
from this conviction, a fact necessary to establish
jurisdiction.

24. In this case. Applicant's 20 year sentence in this
matter has expired, and Applicant has not alleged any
further confinement resulting from his conviction.
Therefore, this Court concludes that Applicant is not
being physically confined as a result of this
conviction.

25. Further, Applicant has not alleged that he is suffering
from any collateral consequences as a result of his
conviction.

26. Even beyond what is alleged, this Court observes that
Applicant is currently serving a life sentence in TDCJ
on one of his felony conviction which arose after his
conviction in this case. However, even if this instant
conviction were used to enhance of habitualize Applicant
in any of his subsequent cases, it would not be the only
case capable of doing so, as Applicant has been
convicted of five other felonies, and any one or two of
those would have been sufficient regardless of his

_instant conviction in this case.

27. Lacking a showing of either actual confinement or
`continuing collateral consequences, this Court concludes
that this application in its entirety should be
dismissed for a lack of jurisdiction.

Page 9

 

As stated above in reference to the Finding of Fact nos. 4.
& 5., the Applicant as of date is currently serving time on the
instant cases until the maximum expiration date of June 23, 2015.
Thus, establishing jurisdiction under statute, “Confinement means
confinement for any offense or any collateral consequences
resulting from the conviction that is the basis of the instant
habeas corpus." Tex. Code Crim. Proc. art. ll.07 § 3(c). Thus,
the Applicant need not have plead any additional jurisdiction in
the instant case as the sentence as of May 22, 2015, had not
expired as alleged in the Court's Finding of Fact, and
Conclusions of Law.

Furthermore, there is a collateral consequence in the
instant case. as demonstrated above, cause no. 02-275-K277, was
"stacked" on top of the instant cases, thereby, demonstrating
that there is indeed a collateral consequence to the instant
cases. The Applicant has not earned a single day in cause no.
02-275-K277 as a result of the instant convictions. (See, Exhibit
- Bl) Therefore, the Applicant, though not required to,
demonstrates both continued jurisdiction though his active -- not
fully served -- cases, and the collateral consequences of the
stacked fifteen year sentence in cause no. 02-275-K277.

Thus, Sections 24., 25., 26. & 27., are unfounded and
clearly erroneous in their factual analysis compared to the law.
The Applicant was as of May 22, 2015, currently confined in the
instant cases, and continues to suffer collateral consequences
for the next thirteen and a half (13%) years as a result of the
stacking order in cause no. 02-275-K277.

Page lO

The Court observed in No. 24. that "any one or two of those
would have been sufficient..." Id. regarding enhancement
purposes. However, minus benefit of cause no. 94-039-K277, and
95-O40-K277, . no prior or subsequent enhancement and/or
habitualization as a result of Applicant's prior convictions,
would have resulted in the life sentence in cause No. 10,208'
from the 21st Judicial District Court of Bastrop Conty, Texas, as
the enhancement would have been only a single paragraph, not two
paragraphs for enhancement purposes.

IV.
FAI|_.URE TO ADDR§SS THE MF_RITS OF C|:AIMS

In the instant case, the District Court wholly failed to
make any decision as to the effectiveness of counsel. Therefore,
the Applicant reasserts his claims at this time, and respectfully
request a further finding on this matter.

Furthermore, the Applicant properly filed an amended
Application on or about May 181 2015, which contained the Ground
Four: Actual Innocence, and Newly Discovered Evidence in the
instant cases. This Honorable Court has failed to properly
address these claims as well. The operative substance of these
claims were contained within the original application, and
responded to by the State. Further, additional evidence was
brought to light after the filing of the original application
which necessitated the filing of the amended application. These
additional facts, demonstrated the State's complicity and
egregious conduct in the original cases, and filing in this casel
both in 1995, and 2015.

Page ll

Therefore, the Applicant respectfully request further
findings of fact and conclusions of law to properly address the
merits of all the Applicant's claims.

V.

£U§\___U§I_QE
WBEREFORE PREMISBS CONSIDERED; the Applicant, objects most

ardently to the findings of fact and conclusions of law in the
instant cases as clearly erroneous, as demonstrated by the
record, and Applicant moves for this Honorable Court to adopt the
Applicant‘s Proposed Finding of fact and Conclusions of Law.

Therefore, the Applicant respectfully request either the
Court of Criminal Appeals, remand the case back to the trial
court for further findings of fact and conclusions of law, hold
an evidentiary hearing, or GRANT the Application for Writ of
Habeas Corpus` as a result thereof, as the Applicant has
significantly prevailed in the instant cases.

Respectfully submitted

  

 

arlé§ Christopher Lancaster
TDCJ-ID # 1256143
Eastham State Farm
2665 Prison Road # l
Lovelady, Texas

Executed on this the 8th day of June, 2015.

Page 12

UNSWORN DECLARATION
I, Charles Christopher Lancaster, declare (or certify, verify, or
state) under penalty of perjury that the foregoing is true and
correct.
28 U.S.C. § 1746

Executed on this the Bth day of June, 2015.

 

Charles Christopher Lancaster
TDCJ-ID # 1256143

Eastham State Farm

2665 Prison Road # l
Lovelady, Texas 75851

Page 13

BXBIBIT - Al
TDCJ-ID CFFICIAL RESFONSE AS TO HAXIHUM DATB

JUNB 230 2015

SUBJECT: ~-State briefly the problem on which you desire assistance

I have twa habeas carpua' pending in the Court of Criminal Appeals, and need to
verify whether ar not the fullomiggggasea have ceased to operate?

1: Cause No. 95- 039- -K277, williamson County, Texas 20 years TDCJ-ID;

is cause No. 95-UhU-K277, williamson County, Texas 20 years TbCJ¥lD;

l need to know whether these cases are still active,  and if so when do they

 

 

cease to operate? gi ` ' - l /

Thank you for your assistance;

 

 

 

Name; Charles Christopher Lancaster No; 12561#3 ` . Un@ Eastham

 

 

 

Living Quarters: 3 D°r"'- ' -59!5\1"\< l -WérkAs`Signment: I'Sar-mentv Facta"ry

 

DlSPO_S|TION: (lnmate \ivil| not Write in _this:s-pace)

Yes, as of date both cases are active.
In both cases the max date is 6- 25- 201

k:‘ fo%”@"

zebso(new11-so)

 

BXBIBIT - Bl
CAUSB IO. 02-275-K277
277th JUDICIAL DISTRICT COURT 03 WILLIAHSCN COUNTY¢ TEXAS
ORDER STACKING SENTENCB CN;
95-039-&277`& 95-040-K277

AND INDICTHBNT IN SAID CAUSE

-1)

_..E Counts _l §Tl{eft v . Peoal c Y§`f
Count 2: llnanthorized Use of a Peoal c desec. 31

Exh-'/Qi)` "_ M__" § \-1.

r';"‘~.')

l,
»~.

t"; .
- "/ -~.'\B

     

 

vehicle
comea:. then »' '~ `. renal codesec. ii .a__s v
‘”‘é‘§$e§§$i‘i°;ll§hé§$i;f`£‘f§°‘ .. _ STATE,oF T_ExAs 1,`_ ._ _ ,
No.ZHs 375 ab 377 V.
S,D; TX03972529 CHARLES CHRlsToPHER
' LANcAsTeR

 

v acquired or otherwise exercised control over property, namely, a truck, which had a value of

iii lHE NAME AND BY AUTHOR|TY OF THE STATE OF TEXAS.

The Grand lury for the January 2002 term of the 277th Judicial District Court of
Williamson County, Texas, having been du!v selected, empaneled, sworn, charged and
organized, presents that before the presentment of this indictment

QQunt Qg§
on or about the 29th day of December, 2001, in the County of Williamson and State of Texas,

Charles Christopher Lancaster, hereinafter "defendant",
$l,500 or more, without the effective consent of Ta_mara Fullér, the owner, and with intent to
deprive the owner of the property,

un Two

`The Grand lury further presents that on or about the 29th day of December, 2001, in the County

ofWilliamson and State of Texas, Charles Chrlstopher Lancaster, hereinafter “defendant",
intentionally or knowingly operated a motor-propelled vehicle, namely,` a truck, owned by

Tamara Fuiler, without the effective consent of the owner,

gmat'llir_ee

The Grand lury further presents that on or about the lst day of December; 2001, in the County of
Williarnson and State of Texas, Charles Christopher Lancaster, hereinafter “defendant”,

acquired or otherwise exercised control over property, namely, tools and a televlsian, which had
a value of $l,500 or more, without the effective consent of Carl Deike, the owner, and with

intent to deprive the owner of the property, n ' |LED
, _ at n'nl~¢lr _{Q_*
4
_ MAR _2 8 2002

/ ' mae `
D;S;,>“;»_r;m, unamson cn., Tx ~ \

 

ll

No. 02-275-K277

THE STATI§ OF TEXAS lN THE 277TH DlSTRlCT COURT
VS. . n ()F

CHARLES CHRISTOPHER \\"ILLIAMSON COLWTY, TEXAS
LANCASTER

MOTION 'r0 CUMuLATE sENTENCE
To rHr-; HONORABLE JUDGE or sAm COuRT;
CON[ES NOW THE STA'I`E OF TEXAS, by and through her Assistant District

Attomey. lane Starnes_ and moves the Court to cumulate the sentence assessed in the

above cause number with the sentences in cause numbers 95-039-K277 and 95-040-K277

and as grounds therefore shows the follo\\ing:
l.

The defendant was sentenced to 20 years 'I'DCJ-[D in cause numbers 95-039~K277
(Burglary ofa Habitation) and 95-040-K277 (Thei`t) on or about April lO._ 1995. Those
two sentences ran concurrently He was paroled on those cases in July. 200\. Defendant
was on parole in those cases when cause number 02-275-K277 was committed, and a
motion to revoke the defendants parole has been filed buy the Pardons and Paro\e
Division, TDCJ. '

ll.

As part of a plea agreement, the defendant has agreed that the issue of whether cause

number 02-275-l<277 will run consecutively or concurrently with cause numbers

ll

95-039-K277 and 95-040-K277 will be decided by_the Court alter hearing evidence on
that issue. The defendant is well aware that the State is asking the Court to impose a
consecutive sentence
Ul.
The interests of justice would be best served by beginning the sentence imposed in
cause number 02-275-K277 when the sentence in 95-039-K277 and 95-040-K277 has

ceased to operate

t

WHEREFORE PREMISES CONSlDERED, THE STATE OF TEXAS moves the

Court to cumulate the sentence so that justice may be done.

Jane Starnes
Assistant District Attorney
Williamso`n County, Texas

CERTlFlCATE OF SERVlCE

l hereby certify that a true and correct copy of the foregoing motion has been
delivered to counsel for the defendant, Russ Hunt, .lr., on this the 19“‘ day of May, 2003.

lane Stames

\/"\

ll

'I`HE STATE OF 'I`EXAS

VS.

CHARLES CHRlSTOPHF.R

LANCAST]ER

No. 02-275-}(277

IN rmi 277“'1)15TR1CT cotth 1

OF

wiLLlAMSON COU§TY, Texas

ORDER

After hearing evidence on the State’s Motion to Cumulate Sentence. the Court hereby
orders that the sentence in cause number 02-275-K277 run

\/ CoNsECUTtvELY

CONCURRENTLY

to cause number 95-039-K277 and 95-040-K277, the defendant’s parole revocation cases.

s/ ;, xeu A~aeazso~

Presiding .ludge; 27'?H Judicial District Court
» Williamson County, Texas

 

BXHIBIT ° Cl
CAUSB NO. 7730
218t JUDICIAL DISTRICT COURT OF BASTROP CCUNTY¢ TBXAS

JUDGBHENT¢ PROBATION REVOCATI°N¢ INDICTHBNT

 

lb

CHARLES LANCASTER

THE STATE OF TEXAS , |N THE 21ST JUD|C|AL D|STR\CT

COURT OF

NO.7730
VS "

______’______-

aAsrRoP couer, TEXAS
JquEMENT REvoKiNG PROBAT\oN

Juoc-:E PRES\D\NG: `X\g;©\§ '{Q§§¢£' pATE oF JquEMENT: SS;Q;\` ?>§ §§ \O\C\§

ArroRNEY FoR srArE:, cHARLEs D. PENicK

ATTORNEY FOR DEFENDANT: Q\l`>( \'(\(\

OFFENSE CONVICTED OF: Burglary of a Habitation
DEGREE; DATE 0FFENSE coMerTEo; ~SCL\\GGA`\\ 33)\@{"`\1

 

DATE OF PROBAT|ON ORDER: June 19, 1992'

PARAGRAPH VlOl_ATED AND GROUNDS FOR REVOCAT|ON: k 21)' Defé'iidant failed to remain
incarcerated in Bastrop County Law Enforcement Center until transported`t'o..§astrop County Restitution
Center. ` `;-,_¢‘;

AS SET OUT lN STATE'S ORlGlNAL PETlT|ON TO REVOKE PROBAT|ON

'L

oRiGiNAL PuNisHMENT ASSESSED; -~ .1}`:‘k

Ten (10) years Texas Department of CriminalJ,usti€e/_|nstilutional Divisionl probated ten (10) years

 

FiNDlNGs on use or oEAoL-Y_,WEAPON§ . `{\G\r\&

 

PuNlSHMENT liviPosEo AND PLACE 0F coNFiNEMENT;:€“X\e;"\~;\ON\X §§ 'zi\ee; it\§‘ is%~\r>©
D E : .. . . ,,
Qt et\\lr ‘r`©\\ ESBA c\du`§ SQNQQ\

TOTAL AMOUNT OF RESTlTUT|ON/REPARAT|ON:

CONCURRENT uNLESS orHEvaiSE sPEciFiEo.
(r) `

ii 715 ;)Zl § s(/'D/
.4;.'|~_1_ v \I\/ _ j '." Z]q v ' ‘L,':~j"‘i'k," ""-}‘r

V.~\-.~ ‘~< ;'.\:_-_ \ ,.»`l_

. . y . Q?

NO - MQ__- BOND S_/_Q._e§_@__~_
THE STATE OF TEXAS VS. CHARLES LANCASTER 215T DISTRICT COURT

CHARGE: Burglary of Habitati@n
WITNESS: CHRIS WALKER

IN THE NAME AND BY AUTHORITY OF THE STATE OF T

 

   
  
   
 
  
  
 
  

65 n
THE GRAND JURY, for the County of Baa§§§§, w of Texas, duly
selected, empaneled, sworn, charged, an_m.rgad'ze`* such at the
JANUARY Term A.D. 1992 of the '~ D§§trlct Court for said
County, upon their oaths presentn »M id court at said term

that CHARLES LANCASTER hereinafte “` De"endant, on or about_ the
30th day of January A. D. .' , ~»re the presentment of this
indictment, in the County - j 'esaid, did then and there
intentionally, without "¢ ' ‘consent of THOMAS YOUNG , the
owner thereof, enter a h intent to commit THEFT

% d'?i?g}€yy of the Stat

E‘o‘itEMAN 0)? THE GRAND JURY

\'l'\'D.

against the pea .

  

 

~;'7 §

guML_ES_LA'£/LSIEB 1 ` ’730 ' PAGE Two
ORDER REVOKING PROBAT|ON (FELONY) n

On the 2nd day of September. 1994, the District Attorney of Bastrop County, Texasl h|ed with the Judge of said
Court a written report setting out the respects in which the defendant had violated the conditions of probation, to wit:
oefendanr violated condition number cuenry- one (21) which was defendant 11111 remain incarceraced in aascrop county Law

Enforcement_ Center until transported to Bastrop County Restitution Center, to- wit: defendant has faited to remain incarcerated
in the Bastrop County Law Enforcement Center as required.

On the I§day of §\( § `3§§ 19 355 the defendant appeared in open Court in personl his attorney,
P\§ § \L€;\\`C)§\AK\(\ also being present, and the

State appeared by her District Attorney and the Probation Ofticer of said Court, and after examining said written report and
hearing the evidence offered by both the State`and the defendant the Court is of the opinion that the defendant, Charles

Lancaster violated the terms and conditions of this probation in this respect
Defendant violated condition number tuenty- one (21) which was defendant will remain incarcerated in Bastrop County Law
Enforcement l‘.er\ter until transported to Hastrop County Restituticn Center, to- uit: defendant 'has failed to remain incarcerated
in the Eastrop County Lau Enforcement renter as required. -

lt 1s therefore ORDERED ADJUDGED and DECREED by the Court that the order suspending the imposition of the
sentence and placing the defendant on probation heretofore entered in this said cause be and the same is hereby
revoked and the defendant sentenced to serve §§ §X§§ LC\\ years in the Texas Department of Criminal
Justice/lnstitutional Division and ordered to pay to the Clerk of the District Court of w County: $ Q\‘\ 5
restitution; $ f1ne; $ Su\ “\.Y court costs; $§§ §\. \C0 Court appointed attorney fees; as a condition of
parole and the said defendant Charles Lancaster who has been adjudged guilty of the offense of Burg|ary of a
Habitation and he be taken by the authorized agent of the State of~ Texas or by the Sheriff of Mp County Texas
and by him safely conveyed and delivered to the Director ofsaid Texas Department of Criminal Justice/lnstitutional Division
there to be confined in the manner and for the period aforesaid-h

lt is further the ORDER of this Court that the Defendant be given credit for time served in custody as follows:

owen Qv@;\\tv toto 33~\ deeds see\‘@\

 

 

' signed 11115 the §§ §§ day of i\i\C)~\t\ ,A.o. 19 C\K

APPROVED AS TO FORMZ

AssisT'/\NT olsTR1cT ATToRNEY Juooe’PREsUTNU

 

BASTROP COUNTY, TEXAS
(F)

 

TF|NGERPR|NT OF R|GHT |NDEX FlNGER OF DEFENDANT?

__\/_l/_:. ._.Z_a)_